UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4881


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROMMEL ERNESTO DUARTE-JUAREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:13-cr-00278-JMC-1)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rommel   Ernesto       Duarte-Juarez    pled    guilty   without   a

plea agreement to one count of assaulting, resisting or impeding

certain officers or employees, in violation of 18 U.S.C. § 111

(2012), and was sentenced to seventy-eight months in prison.

Duarte-Juarez’s counsel filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967), stating that, in counsel’s

view,     there     are    no     meritorious       issues     for   appeal,   but

questioning whether the district court plainly erred when it

imposed Duarte-Juarez’s sentence.                Duarte-Juarez has not filed a

pro se supplemental brief, despite receiving notice of his right

to do so, and the Government has declined to file a responsive

brief.     We affirm.

               We review a sentence for reasonableness, applying an

abuse of discretion standard.                  See Gall v. United States, 552
U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d
330, 335 (4th Cir. 2009).             This review requires consideration of

both     the    procedural      and    substantive      reasonableness    of   the

sentence.       Gall, 552 U.S. at 51.             We first assess whether the

district       court    properly      calculated      the    advisory   Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2012), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                  Gall, 552 U.S. at

49–51; United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir.

                                           2
2010).     If the sentence is free of significant procedural error,

we    review    the        substantive    reasonableness            of    the    sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the   sentence        it   chose     satisfied    the    standards        set    forth      in

§ 3553(a).”      United States v. Mendoza–Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

             In this case, the district court properly calculated

Duarte-Juarez’s Guidelines range, denied the Government’s motion

for   a   downward         variant    sentence,     treated         the   Guidelines        as

advisory,      and     considered      the   applicable         §    3553(a)      factors.

Moreover, the record establishes that the district court based

Duarte-Juarez’s sentence on its “individualized assessment” of

the facts of the case.               United States v. Carter, 564 F.3d 325,

328   (4th     Cir.    2009).        Accordingly,       we   conclude      that    Duarte-

Juarez’s     sentence        is   procedurally     reasonable.            Thus,        in   the

absence of any evidence or argument suggesting that the sentence

is substantively unreasonable, we presume on appeal that Duarte-

Juarez’s sentence is reasonable.                 See United States v. Susi, 674
F.3d 278, 289 (4th Cir. 2012).

             In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                     We

therefore      affirm       the   district   court’s         judgment.          This    court

requires that counsel inform Duarte-Juarez, in writing, of the

                                             3
right to petition the Supreme Court of the United States for

further review.      If Duarte-Juarez requests that a petition be

filed,   but    counsel    believes     that   such    a   petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Duarte-Juarez.                    We dispense with

oral   argument    because      the    facts   and    legal    contentions     are

adequately     presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                         4